UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 033-25126-D MedeFile International, Inc. (Exact name of registrant as specified in its charter) Nevada 85-0368333 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 301 Yamato Rd, Suite 1200 Boca Raton, FL33431 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (561) 912-3393 Copies to: Richard A. Friedman, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares outstanding of registrant’s class of common stock, par value $0.0001 (the “Common Stock”) as of May 15, 2012: 52,920,494,067. 1 Table of Contents Explanatory Note This Amendment No. 1 to Form 10-Q for the period ended March 31, 2012, amends our Quarterly Report on Form 10-Q for the period ended March 31, 2012, which was originally filed with the Securities and Exchange Commission on May 15, 2012 (the “Original 10-Q”) This amendment is being filed solely to restate the financial statements as of and for the quarter ended March 31, 2012 and as of December 31, 2011 for a failure to properly account for the granting of warrants. Except with respect to the financial statements, and corresponding changes to Management’s Discussion and Analysis of Financial Condition and Results of Operations, the Original 10-Q has not been amended, updated or otherwise modified. Table of Contents Page PART I FINANCIAL INFORMATION ITEM 1. Financial Statements 3-15 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 18 ITEM 4. Controls and Procedures 18 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 19 ITEM 1A. Risk Factors 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 3. Defaults Upon Senior Securities 19 ITEM 4. Mine Safety Disclosures 19 ITEM 5. Other Information 19 ITEM 6. Exhibits 19 Signatures 20 2 Table of Contents Item 1. Financial Statements. Medefile International, Inc. Consolidated Balance Sheets Unaudited March 31, December 31, 2012 2011 (Restated) (Restated) Assets Current assets Cash $ 30,344 $ 198,173 Accounts receivable, net 1,893 617 Inventory 53,859 53,925 Merchant services reserve 64,320 62,530 Prepaid insurance - 1,055 Total current assets 150,416 316,300 Website development, net of accumulated amortization 20,982 26,227 Furniture and equipment, net of accumulated depreciation 7,927 10,278 Intangibles 1,339 1,339 Total assets $ 180,664 $ 354,144 Liabilities and Stockholders' Equity Accounts payable and accrued liabilities $ 200,589 $ 180,244 Cash overdraft - - Deferred revenues 6,894 9,855 Warrant liabilities 153,987 111,636 Total Current Liabilities 361,470 301,735 Stockholders' Equity Preferred stock, $.0001 par value: 10,000,000 authorized, no shares issued and outstanding - - Common stock, $.0001 par value: 75,000,000,000 authorized; 4,019,830,281 and 3,958,258,852 shares issued and outstanding on March 31, 2012 and December 31, 2011, respectively 401,983 395,826 Common stock payable - 24,000 Additional paid in capital 17,411,708 17,351,006 Accumulated deficit (17,994,497 ) (17,718,423 ) Total stockholders' equity (180,806 ) 52,409 Total liability and stockholders' equity $ 180,664 $ 354,144 The accompanying notes are an integral part of these consolidated financial statements 3 Table of Contents Medefile International, Inc. Consolidated Statements of Operations (Unaudited) For the Three For the Three Months Months Ended Ended March 31, March 31, 2012 2011 (Restated) Revenue $ 13,714 $ 132,102 Cost of goods sold 66 63,475 Gross profit 13,648 68,627 Operating expenses Selling, general and administrative expenses 239,774 379,120 Marketing expense - 129,854 Depreciation and amortization expense 7,597 7,846 Total operating expenses 247,371 516,820 Loss from operations (233,723 ) (448,193 ) Other income (expenses) Loss on change in fair value of warrant liabilities (42,351 ) - (42,351 ) - Loss before income tax (276,074 ) (448,193 ) Provision for income tax - - Net loss $ (276,074 ) $ (448,193 ) Net loss per share: basic and diluted $ (0.00 ) $ (0.00 ) Weighted average share outstanding 3,977,538,217 3,450,021,410 basic and diluted The accompanying notes are an integral part of these consolidated financial statements 4 Table of Contents Medefile International, Inc. Consolidated Statements of Cash Flows (unaudited) For the Three For the Three Months Months Ended Ended March 31, March 31, 2012 2011 (Restated) Cash flows from operating activities Net loss $ (276,074 ) $ (448,193 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 2,352 7,847 Amortization 5,245 Stock based services 42,859 37,500 Loss on changes in fair value of warrant liabilities 42,351 - Changes in operating assets and liabilities Accounts receivable (1,276 ) (1,523 ) Inventory 66 1,766 Prepaid insurance 1,055 - Accounts payable and accrued liabilities 20,344 62,943 Merchant services reserve (1,790 ) (4,777 ) Cash overdraft - 7,019 Deferred revenue (2,961 ) (2,036 ) Net Cash used in operating activities (167,829 ) (339,454 ) Cash flows from investing activities Investment - (1,800 ) Net cash used in investing activities - (1,800 ) Cash flow from financing activities Proceeds from common stock subscription - 230,000 Net cash provided by financing activities - 230,000 Net increase (decrease) in cash and cash equivalents (167,829 ) (111,254 ) Cash and cash equivalents at beginning of period 198,173 499,652 Cash and cash equivalents at end of period $ 30,344 $ 388,398 Supplemental disclosure of cash flow information Cash paid during period for Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - Cancellation of payroll liability to CEO $ - $ 116,000 The accompanying notes are an integral part of these consolidated financial statements 5 Table of Contents MedeFile International, Inc. Notes to Consolidated Financial Statements (Unaudited) 1. BASIS OF PRESENTATION AND NATURE OF BUSINESS OPERATIONS Basis of Presentation The accompanying unaudited condensed consolidated financial statements of MedeFile International Inc., a Nevada corporation (the "Company"), have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. These unaudited condensed consolidated financial statements and related notes should be read in conjunction with the Company's Form 10-K for the fiscal year ended December 31, 201. In the opinion of management, these unaudited condensed consolidated financial statements reflect all adjustments that are of a normal recurring nature and which are necessary to present fairly the financial position of the Company as of March 31, 2012, and the results of operations and cash flows for the three months ended March 31, 2012 and 2011. The results of operations for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the entire fiscal year. Restatement In connection with Securities Purchase Agreements entered into during the third quarter 2011, the Company granted warrants with ratchet provisions that were not accounted for properly. The warrants, which were for the purchase of up to 177,304,960 shares of the Company’s common stock with an original exercise price of $0.005,were granted in July 2011 in connection with the sale of 177,304,960 shares of common stock. The warrants’ ratchet provision were triggered by the Company’s sale of common stock in April 2012 at a purchase price of $0.0001, as a result of which the exercise price was adjusted to $0.0001 and the number of shares underlying the warrants was increased to 8,865,248,000.The anticipated effects of the resulting adjustments are as follows: Upon grant, the Company assesses the fair value of the warrants using the Black Scholes pricing model and records a warrant liability for the value.The adjustment for this valuation to Warrant Liability is $635,143.An adjustment to change in fair value of warrant liability is a gain of $523,507 for the year ended December 31, 2011.The warrant liability at March 31, 2012 is $153,987.The warrant liability at December 31, 2011 is $111,636 During the first quarter 2012, the company recognized a loss on the change in fair value of warrant liability in the amount of $42,351, the resulting warrant liability balance at March 31, 2012 is $153,987. The following table provides additional details regarding the changes to the balance sheet and statement of operations as of and for the three months ended March 31, 2012 Consolidated Balance Sheets As previously As Restated reported Change Assets Current assets Cash $ 30,344 $ 30,344 $ - Accounts receivable, net 1,893 1,893 - Inventory 53,859 53,859 - Merchant services reserve 64,320 64,320 - Total current assets 150,416 150,416 - Website development, net of accumulated amortization 20,982 20,982 - Furniture and equipment, net of accumulated depreciation 7,927 7,927 - Intangibles 1,339 1,339 - Total assets $ 180,664 $ 180,664 $ - - Liabilities and Stockholders' Equity - Accounts payable and accrued liabilities $ 200,589 $ 200,589 $ - Deferred revenues 6,894 6,894 - Warrant liabilities 153,987 - 153,987 Total Current Liabilities 361,470 207,483 153,987 ` Stockholders' Equity Preferred stock, $.0001 par value: 10,000,000 authorized, no shares issued and outstanding - - Common stock, $.0001 par value: 75,000,000,000 authorized; 4,019,830,281 and 3,958,258,852 shares issued and outstanding on December 31, 2011 and 2010, respectively 401,983 401,983 - Additional paid in capital 17,411,708 18,046,851 (635,143 ) Accumulated deficit (17,994,497 ) (18,475,653 ) 481,156 Total stockholders' equity (180,806 ) (26,819 ) (153,987 ) Total liability and stockholders' equity $ 180,664 $ 180,664 $ - 6 Table of Contents Consoliated Statement of Operations As previously As restated reported Change Revenue $ 13,714 $ 13,714 $ - Cost of goods sold 66 66 - Gross profit 13,648 13,648 - Operating expenses Selling, general and administrative expenses 239,774 239,774 - Marketing expense - - Depreciation and amortization expense 7,597 7,597 - Total operating expenses 247,371 247,371 - Loss from operations (233,723 ) (233,723 ) - Other income (expenses) Loss on change in fair value of warrant liabilities (42,351 ) - (42,351 ) (42,351 ) - (42,351 ) - `Loss before income tax (276,074 ) (233,723 ) (42,351 ) Provision for income tax - - - Net loss $ (276,074 ) $ (233,723 ) (42,351 ) The following table provides additional details regarding the changes to the balance sheet as of December 31, 2011 As restated As previously reported Change Warrant liabilities $ 111,636 - $ 111,636 Additional paid in capital 17,351,006 17,986,149 (635,143 ) Retained earnings (17,718,423 ) (18,241,930 ) (523,507 ) Nature of Business Operations MedeFile International, Inc., has developed and globally markets a proprietary, patient-centric, Internet-enabled Personal Health Record (iPHR) system for gathering, digitizing, maintaining, accessing and sharing an individual’s actual medical records. MedeFile's goal is to revolutionize the medical industry by bringing patient-centric digital technology to the business of medicine. MedeFile intends to accomplish its objective by providing individuals with a simple and secure way to access their lifetime of actual medical records in an efficient and cost-effective manner. MedeFile's products and services are designed to provide healthcare providers with the ability to reference their patient's actual past medical records, thereby ensuring the most accurate treatment and services possible while simultaneously reducing redundant procedures. Interoperable with most electronic medical record systems utilized by physician practices, clinics, hospitals and other care providers, the highly secure, feature-rich MedeFile iPHR solution has been designed to gather all of its members’ actual medical records on behalf of each member, and create a single, comprehensive Electronic Health Record (EHR). The member can access his/her records 24-hours a day, seven days a week – or authorize a third party user – on any web-enabled device (PC, cell phone, PDA, e-reader, et al), as well as the portable MedeFile flash drive/keychain or branded UBS-bracelet. By subscribing to the MedeFile system, not only do members empower themselves to take control of their own health and well-being, they empower their healthcare providers to make sound and lifesaving decisions with the most accurate, up-to-date medical information available.In addition, with MedeFile, members enjoy the peace of mind that comes from knowing that their medical records are protected from fire,natural disaster, document misplacement or the closing of a medical or dental practice. MedeFile enjoys a number ofcompetitive advantages over other firms within the medical records marketplace, including: · MedeFile has developed products and services geared to the patient, while containing the depth and breadth of information required by treating physicians and medical personnel. · MedeFile does all the work of collecting and updating medical information on an ongoing basis; its dependence on thepatient taking action is minimal – particularly when compared to patient action required to support competing solutions. · MedeFile provides a complete medical record. Other companies claim complete longitudinal records, but in reality only provide histories (usually completed by the member/patient), and are by no means complete or necessarily accurate records. · MedeFile provides a coherent mix of services and products that are intended to affect the quality of healthcare by enabling the patient to manage and access the information normally retained by doctors and other care providers. Going Concern The accompanying financial statements have been prepared contemplating a continuation of the Company as a going concern. However, the Company has reported a net loss of$276,073 for the three months ended March 31, 2012 and $1,555,867 for the year ended December 31, 2011 and had an accumulated deficit of $17,994,496 as of March 31, 2012.The Company has net negative working capital of $211,054 as of March 31, 2012. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. The operating losses raise substantial doubt about the Company's ability to continue as a going concern. The Company's ability to obtain additional financing depends on the availability of its borrowing capacity, the success of its growth strategy and its future performance, each of which is subject to general economic, financial, competitive, legislative, regulatory, and other factors beyond the Company's control. 7 Table of Contents We will need additional investments in order to continue operations to cash flow break even. Additional investments are being sought, but we cannot guarantee that we will be able to obtain such investments. Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. However, the trading price of our common stock could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect significant amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing. Further, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. If additional financing is not available or is not available on acceptable terms, we will have to curtail our operations. Cash and Cash Equivalents For purposes of these financial statements, cash and cash equivalents includes highly liquid debt instruments with maturity of less than three months. Concentrations of Credit Risk Financial instruments and related items, which potentially subject the Company to concentrations of credit risk, consist primarily of cash and cash equivalents. The Company places its cash and temporary cash investments with high credit quality institutions. At times, such investments may be in excess of the FDIC insurance limit.Currently our operating account is not above the FDIC limit. Advertising The Company follows the policy of charging the costs of advertising to expense as incurred. The Company incurred advertising costs for the three months ended March 31, 2012 and 2011 of approximately $0 and $0 respectively. Income Taxes The Company accounts for income taxes under the asset and liability method, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements. Under this method, deferred tax assets and liabilities are determined based on the differences between the financial statements and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. The effect of a change in tax rates on deferred tax assets and liabilities is recognized in income in the period that includes the enactment date. The Company records net deferred tax assets to the extent the Company believes these assets will more likely than not be realized. In making such determination, the Company considers all available positive and negative evidence, including future reversals of existing taxable temporary differences, projected future taxable income, tax planning strategies and recent financial operations. A valuation allowance is established against deferred tax assets that do not meet the criteria for recognition. In the event the Company were to determine that it would be able to realize deferred income tax assets in the future in excess of their net recorded amount, the Company would make an adjustment to the valuation allowance which would reduce the provision for income taxes. The Company follows the accounting guidance which provides that a tax benefit from an uncertain tax position may be recognized when it is more likely than not that the position will be sustained upon examination, including resolutions of any related appeals or litigation processes, based on the technical merits. Income tax positions must meet a more-likely-than-not recognition threshold at the effective date to be recognized initially and in subsequent periods. Also included is guidance on measurement, recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. Property and Equipment Property and equipment are stated at cost. When retired or otherwise disposed, the related carrying value and accumulated depreciation are removed from the respective accounts and the net difference less any amount realized from disposition, is reflected in earnings. Minor additions and renewals are expensed in the year incurred. Major additions and renewals are capitalized and depreciated over their estimated useful lives being 3 years up to 10 years. Trademark Costs Trademark costs incurred in the registration and acquisition of trademarks and trademark rights are capitalized. These costs will be amortized over the legal life of the related trademark once the trademark is awarded. The Company performs an annual review of its identified intangible assets to determine if facts and circumstances exist which indicate that the useful life is shorter than originally estimated or that the carrying amount of the assets may not be recoverable. The Company expenses all software costs associated with the conceptual formulation and evaluation of alternatives until the application development stage has been reached. Costs to improve or support the technology are expensed as these costs are incurred. 8 Table of Contents Website Development The Company's policy is to capitalize website development costs at original cost and amortize the balance over the life of the product.The life of website is determined at completion of the project. The Company reviews the amounts capitalized for impairment whenever events or circumstances indicate that the carrying amounts of the assets may not be recoverable. The Company expenses all development costs associated with the conceptual formulation and evaluation of alternatives until the application development stage has been reached. Costs to improve or support the technology are expensed as these costs are incurred. Revenue Recognition The Company generates revenue from licensing the right to utilize its proprietary software for the storage and distribution of healthcare information to individuals and affinity groups. For revenue from product sales, the Company recognizes revenue on four basic criteria which must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectability is reasonably assured. Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectability of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. Deferred Revenue The Company generally receives subscription fees for its services. From time to time, the Company will receive quarterly or annual subscriptions paid in advance and deferred revenue is recorded at that time. The deferred revenue is amortized into revenue on a pro- rata basis each month. Customers with quarterly or annual subscriptions may cancel their subscriptions and request a refund for future months' revenues at any time. Therefore, a liability is recorded to reflect the amounts that are potentially refundable.At March 31, 2012 and 2011, deferred revenue totaled $6,894 and $7,539, respectively. Reclassifications Certain reclassifications have been made in prior periods financial statements to conform to classifications used in the current period. Recent Accounting Pronouncements On January 1, 2012, the Company adopted changes issued by the Financial Accounting Standards Board (FASB) to conform existing guidance regarding fair value measurement and disclosure between GAAP and International Financial Reporting Standards. These changes both clarify the FASB’s intent about the application of existing fair value measurement and disclosure requirements and amend certain principles or requirements for measuring fair value or for disclosing information about fair value measurements. The clarifying changes relate to the application of the highest and best use and valuation premise concepts, measuring the fair value of an instrument classified in a reporting entity’s shareholders’ equity, and disclosure of quantitative information about unobservable inputs used for Level 3 fair value measurements. The amendments relate to measuring the fair value of financial instruments that are managed within a portfolio; application of premiums and discounts in a fair value measurement; and additional disclosures concerning the valuation processes used and sensitivity of the fair value measurement to changes in unobservable inputs for those items categorized as Level 3, a reporting entity’s use of a nonfinancial asset in a way that differs from the asset’s highest and best use, and the categorization by level in the fair value hierarchy for items required to be measured at fair value for disclosure purposes only. Other than the additional disclosure requirements, the adoption of these changes had no impact on the Consolidated Financial Statements. On January 1, 2012, the Company adopted changes issued by the FASB to the presentation of comprehensive income. These changes give an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements; the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated. The items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income were not changed. Additionally, no changes were made to the calculation and presentation of earnings per share. Management elected to present the two-statement option. Other than the change in presentation, the adoption of these changes had no impact on the Consolidated Financial Statements. In December 2011, the Financial Accounting Standards Board (“FASB”) released Accounting Standards Update No. 2011-10 (“ASU 2011-10”), Property, Plant and Equipment (Topic 360): Derecognition of in Substance Real Estate—a Scope Clarification (a consensus of the FASB Emerging Issues Task Force). ASU 2011-10 clarifies when a parent (reporting entity) ceases to have a controlling financial interest in a subsidiary that is in substance real estate as a result of default on the subsidiary’s nonrecourse debt, the reporting entity should apply the guidance for Real Estate Sale (Subtopic 360-20). The provisions of ASU 2011-10 are effective for public companies for fiscal years and interim periods within those years, beginning on or after June 15, 2012. When adopted, ASU 2011-10 is not expected to materially impact our consolidated financial statements. 9 Table of Contents In May 2011, FASB issued ASU 2011-04 “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” The amendments in this update result in common fair value measurement and disclosure requirements in U.S. GAAP and IFRSs. Consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. For many of the requirements, the Board does not intend for the amendments in this update to result in a change in the application of the requirements in Topic 820. Some of the amendments clarify the Board’s intent about the application of existing fair value measurement requirements. Other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. For public entities, the new guideline is effective for interim and annual periods beginning after December 15, 2011 and should be applied prospectively. The Company does not expect that the guidance effective in future periods will have a material impact on the financial statements. In May 2011, the FASB issued ASC Update No. 2011-05, Comprehensive Income (Topic 820): Presentation of Comprehensive Income. Update No. 2011-05 requires that net income, items of other comprehensive income and total comprehensive income be presented in one continuous statement or two separate consecutive statements. The amendments in this Update also require that reclassifications from other comprehensive income to net income be presented on the face of the financial statements. We are required to adopt Update No. 2011-05 for our first quarter ending March 31, 2012, with the exception of the presentation of reclassifications on the face of the financial statements, which has been deferred by the FASB under ASC Update No. 2011-12, Comprehensive Income (Topic 820): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income. The adoption of Update No. 2011-05 is not expected have a material impact the financial statements. In December 2011, the Financial Accounting Standards Board (“FASB”) released Accounting Standards Update No. 2011-10 (“ASU 2011-10”), Property, Plant and Equipment (Topic 360): Derecognition of in Substance Real Estate—a Scope Clarification (a consensus of the FASB Emerging Issues Task Force). ASU 2011-10 clarifies when a parent (reporting entity) ceases to have a controlling financial interest in a subsidiary that is in substance real estate as a result of default on the subsidiary’s nonrecourse debt, the reporting entity should apply the guidance for Real Estate Sale (Subtopic 360-20). The provisions of ASU 2011-10 are effective for public companies for fiscal years and interim periods within those years, beginning on or after June 15, 2012. When adopted, ASU 2011-10 is not expected to have a material impact on the financial statements. Net Loss per Share Basic and diluted loss per share amounts are computed based on net loss divided by the weighted average number of common shares outstanding. Warrants to purchase of 145,175,000 common shares were not included in the computation of diluted loss per share because the assumed conversion and exercise would be anti-dilutive for the year ending December 31, 2011. Warrants to purchase 8,175,000 common shares were not included in the computation of diluted loss per share because the assumed conversion and exercise would be anti-dilutive for the three months ended March 31, 2012. Management Estimates The presentation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Actual results could differ from those estimates. Stock Based Compensation The Company accounts for all compensation related to stock, options or warrants using a fair value based method whereby compensation cost is measured at the grant date based on the value of the award and is recognized over the service period, which is usually the vesting period. The Company uses the Black-Scholes pricing model to calculate the fair value of options and warrants issued to both employees and non-employees. Stock issued for compensation is valued using the market price of the stock on the date of the related agreement. 2.ACCOUNTS RECEIVABLE Due to the collection history of the Company, an allowance for doubtful accounts is not maintained.Recognition of a specific uncollectible account is written directly against the invoice in accounts receivable and expensed in the current period. 10 Table of Contents 3.WEBSITE DEVELOPMENT Website development consists of the following: March 31, 2012 December 31, 2011 Website development $ 62,946 $ 62,946 Accumulated amortization (41,964 ) (36,719 ) Net website development $ 20,982 $ 26,227 Amortization is calculated over a three-year period beginning in the second quarter of 2010.Amortization expense for the three monthsending March 31, 2012 and 2011 is $5,245 and $5,245, respectively. 4. FURNITURE AND EQUIPMENT Furniture and equipment consists of the following: March 31, 2012 December 31, 2011 Computers and equipment $ 169,286 $ 169,286 Furniture and fixtures 38,618 38,618 Subtotal 207,904 207,904 Less: accumulated depreciation (199,977 ) (197,626 Net furniture and equipment $ 7,927 $ 10,278 Depreciation is calculated by using the straight-line method over the estimated useful life.Depreciation expense totaled $2,352 and $2,600 for the three months ended March 31, 2012 and 2011, respectively. 5. WARRANT LIABILITY In connection with certain securities purchase agreements entered into during the third quarter 2011 and the second quarter 2012 (see Note 6), the Company granted warrants with ratchet provisions. The warrants contain an expiration date of four years from the date of grant. During the first two years of grant, should the Company issue any additional shares of common stock at a price per share less than the exercise price in effect, the exercise price will be adjusted to equal the average price per share received by the Company for the additional shares issued. After the first two years, should the Company issue any additional shares of common stock at a price per share less than the exercise price in effect, the exercise price will be adjusted using a formula based on the existing exercise price, the outstanding shares before and after the issuance of such shares, and the average price during the issuance of such shares. In addition to the exercise price adjustment, the number of shares upon exercise of the warrants are also adjusted. Upon grant, the Company assesses the fair value of the warrants using the Black Scholes pricing model and records a warrant liability for the value. The Company then assesses the fair value of the warrants quarterly based on the Black Scholes Model and increases or decreases the warrant liability to the new value, and records a corresponding gain or loss. (see Note 6 for variables used in assessing the fair value). The Company uses expected volatility based primarily on historical volatility using weekly pricing observations for recent periods that correspond to the expected life of the warrants. The risk-free interest rate is based on U.S. Treasury securities rates. Due to the ratchet provisions, the Company treats the warrants as a derivative liability in accordance with the provisions of ASC 815 “Derivatives and Hedging” (ASC 815). ASC 815 applies to any freestanding financial instruments or embedded features that have the characteristics of a derivative and to any freestanding financial instruments that potentially settle in an entity’s own common stock. As of March 31, 2012, these warrants include the following: Warrants granted during July 2011 in connection with the sale of 177,304,960 shares of common stock with the right to originally purchase up to 177,304,960 shares of the Company’s common stock with an original exercise price of $0.005. Due to the issuance of the Company’s common stock in April 2012, the exercise price was adjusted to $0.0001 and the number of shares to 8,865,248,000.Fair value was determined using the following variables: Grant Date March 31, 2012 December 31, 2011 Risk-free interest rate at grant date 1.21 % 0.51 % 0.41 % Expected stock price volatility 194.9 % 178.3 % 169.8 % Expected dividend payout - - Expected option in life-years 11 Table of Contents Transactions involving warrants with ratchet provisions are as follows: Number of Warrants Weighted-Average Price Per Share Outstanding at December 31, 2010 - $ - Granted 177,304,960 0.005 Exercised - Canceled or expired - - Outstanding at December 31, 2011 177,304,960 $ 0.005 Granted 9,000,000,000 0.0001 Exercised - - Canceled or expired - - Addition due to ratchet trigger 8,687,943,040 0.0001 Outstanding at March 31, 2012 17,865,248,000 $ 0.0001 As of March 31, 2012 and December 31, 2011, the warrant liability consisted of the following: March 31, 2012 December 31, 2011 (Restated) Warrant liability (beginning balance) $ 111,636 $ - Additional liability due to new grants 635,143 Loss(gain) on changes in fair market value of warrant liability 42,351 (523,506 ) Net warrant liability 153,987 111,636 Change in fair market value of warrant liability resulted in a loss totaling $42,351 for the three months ended March 31, 2012. 6. EQUITY Common Stock During the first quarter 2011, the Company entered into a Securities Purchase Agreement for the sale of 201,000,000 shares of common stock at a purchase price of $0.003 per share.Total proceeds from the sale of the stock totaled $603,000. On March 31, 2011, the Company issued 9,375,000 shares of common stock for amounts due to consultant.The shares had a market value of $37,500. On April 29, 2011, the Company issued 7,653,061 shares of common stock for amounts due to a consultant.The shares had a market value of $32,143. On May 11, 2011, the Company issued 10,000,000 shares of common stock for amounts due to consultants.The shares had a market value of $70,000. During the first quarter 2011, the Company entered into a Securities Purchase Agreement for the sale of 45,000,000 shares of common stock at a purchase price of $0.003 per share. The funds were received during the first quarter of 2011 and recorded as a stock payable in the amount of $135,000 as of June 30, 2011.On July 8, 2011, 45,000,000 shares of common stock were issued. On June 3, 2011, the Company received $24,000 from proceeds from a Securities Purchase Agreement for the purchase of 8,000,000 shares of common stock.The stock is currently unissued and $24,000 is recorded as a stock payable. During the third quarter of 2011, the Company entered into a Securities Purchase Agreement for the sale of 177,304,960 shares of common stock at a purchase price of $0.00282 On August 1, 2011, the Company issued 11,029,421 shares of common stock for amounts due to consultant.The shares had a market value of $33,088. 12 Table of Contents On November 1, 2011, the Company issued 46,875,000 shares of common stock for amounts due to consultants.The shares had a market value of $42,187. On March 1, 2012, the Company issued 53,571,429 shares of common stock to a consultant. The market value of the shares was $42,859, On March 15, 2012 the Company issued 8,000,000 shares of common stock in accordance with a Security Purchase Agreement.The funds were received previously and the shares of common stock were issued against the remaining balance in Stock Payable Stock Options 2006 Incentive Stock Plan In January 2006, the Board of Directors of the Company approved an Incentive Stock Plan, pursuant to which they have initially reserved 10,000,000 shares of common Stock for issuance. Under the 2006 Incentive Stock, the Board has granted an aggregate of 5,640,000 options to employees pursuant to certain employment agreement that are more fully described below:As of December 31, 2011 all options have expired. 2008 Amended and Restated Incentive Stock Plan In November 2008, our Board of Directors adopted the 2008 Equity Incentive Plan and subsequently amended it in January 2009, June 2009 and July 2009 (the “2008 Plan”). The purpose of the 2008 Plan was to provide an incentive to attract and retain directors, officers, consultants, advisors and employees whose services are considered valuable, to encourage a sense of proprietorship and to stimulate an active interest of such persons into our development and financial success. Under the 2008 Plan, the Company is authorized to issue incentive stock options intended to qualify under Section422 of the Code, non-qualified stock options, stock appreciation rights, performance shares, restricted stock and long term incentive awards. The 2008 Plan will be administered by our Board of Directors until such time as such authority has been delegated to a committee of the board of directors. 2010 Incentive Stock Plan In December 2009, our Board of Directors adopted the 2010 Equity Incentive Plan (the “2010 Plan”). The purpose of the 2010 Plan was to provide an incentive to attract and retain directors, officers, consultants, advisors and employees whose services are considered valuable, to encourage a sense of proprietorship and to stimulate an active interest of such persons into our development and financial success. Under the 2010 Plan, we are authorized to issue incentive stock options intended to qualify under Section422 of the Code, non-qualified stock options, stock appreciation rights, performance shares, restricted stock and long term incentive awards. The 2010 Plan will be administered by our Board of Directors until such time as such authority has been delegated to a committee of the Board of Directors. A summary of option activity under all Plans as of March 31, 2012, and changes during the period then ended are presented below: Options Weighted-Average Exercise Price Outstanding at December 31, 2010 5,640,000 $ 0.80 Issued - - Exercised 5,640,000 0.80 Forfeited or expired - - Outstanding at December 31, 2011 - $ 0.00 Issued - - Expired - - Forfeited - - Outstanding at March 31, 2012 - - Non-vested at March 31, 2012 - - Exercisable at March 31, 2012 - $ 0.00 Stock-based compensation expense recognized during the period is based on the value of the portion of share-based payment awards that is ultimately expected to vest during the period.For the years ended December 31, 2011 and 2010, the Company recorded no compensation expense related to options. 13 Table of Contents Warrants The Company awarded 175,000 Common Stock warrants,at an exercise price of$0.56 per share,to former Board members at the quoted stock price on the effective date of the awards. The warrants have an expiration date of five years from the issue date and contain provisions for a cash exercise. The estimated value of the compensatory warrants granted to non-employees in exchange for services and financing expenses was determined using the Black-Scholes pricing model and the following assumptions: Risk-free interest rate at grant date 4.75 % Expected stock price volatility 155 % Expected dividend payout Expected option in life-years 5 On June 22, 2011, the Company awarded 10,000,000 Common Stock warrants,at an exercise price of$0.01 per share,to consultants for services at the quoted stock price on the effective date of the awards. The warrants have an expiration date of four years from the issue date and contain provisions for a cash exercise. The estimated value of the compensatory warrants granted to non-employees in exchange for services and financing expenses was determined using the Black-Scholes pricing model and the following assumptions listed below: On July 28, 2011, the Company awarded 135,000,000 Common Stock Warrants, at an exercise price of $0.005 per share to consultants for services at the quoted stock price on the effective date of the awards.The warrants have an expiration date of three years from the issue date and contain provisions for a cash exercise.The estimated value of the compensatory warrants granted to non-employees in exchange for services was determined using the Black-Scholes pricing model and the assumptions listed below. Risk-free interest rate at grant date 0.39 % Expected stock price volatility 172.1 % Expected dividend payout Expected option in life-years 4 Transactions involving warrants are summarized as follows: Number of Warrants Weighted-Average Price Per Share Outstanding at December 31, 2010 8,175,000 $ .73 Granted 145,000,000 .01 Exercised - Canceled or expired 8,000,000 .73 Outstanding at December 31, 2011 145,175,000 $ 0.19 Granted - - Exercised - - Canceled or expired - - Outstanding at March 31, 2012 145,175,000 $ 0.019 14 Table of Contents Warrants Outstanding Warrants Exercisable Weighted Weighted Average Weighted Average Remaining Average Remaining Exercise Number Contractual Exercise Number Contractual Prices Outstanding Life (years) Price Exercisable Life (years) $ 0.56 175,000 1.25 $ 0.56 175,000 1.25 0.005 135,000,000 2.50 0.005 135,000,000 2.50 0.01 10,000,000 3.50 0.01 10,000,000 3.50 145,175,000 2.56 $ 0.56 145,175,000 2.56 7.SUBSEQUENT EVENTS On April 10, 2012, the Company filed a certificate of designation of Series B Preferred Stock (the “Series B Certificate of Designation”) with the Secretary of State of Nevada, pursuant to which 100,000 shares of the Company’s preferred stock were designated as Series B Convertible Preferred Stock (the “Series B Preferred Stock”). Pursuant to the Series B Certificate of Designation, the Series B Preferred Stock: ● Has a liquidation preference over the common stock equal to the stated value of $1.00 per share. ● Votes as a single class with the common stock and entitles its holders, for each share of Series B Preferred Stock, to cast such number of votes equal to 0.00051% of the total number of votes entitled to be cast. Accordingly, a holder of all 100,000 shares of Series B Preferred Stock will have the right to cast 51% of the total number of votes entitled to be cast. ● Will automatically convert into common stock at a ratio of 10,000 shares of common stock for each share of Series B Preferred Stock, effective upon the Company’s filing of a certificate of amendment to its articles of incorporation, pursuant to which the Company’s number of authorized shares of common stock will increase to75,000,000,000. On April 12, 2012, the Company entered into a securities purchase agreement (the “Purchase Agreement”) with Lyle Hauser (the “Preferred Stock Investor”). Lyle Hauser is the Company’s largest shareholder and the brother of Kevin Hauser, the Company’s chief executive officer. Pursuant to the Purchase Agreement, on April 12, 2012, the Company sold 100,000 shares of Series B Preferred Stock to the Preferred Stock Investor for an aggregate purchase price of $100,000, and the Company issued four-year warrants to purchase 1,000,000,000 shares of common stock to the Preferred Stock Investor with an exercise price of $0.0001. Pursuant to the Purchase Agreement, the Preferred Stock Investor agreed to vote its shares of Series B Preferred Stock to approve an amendment to the Company’s articles of incorporation to increase the Company’s authorized shares of common stock to 75,000,000,000. On April 13, 2012, the Preferred Stock Investor voted its 100,000 shares of Series B Preferred Stock, representing 51% of the voting power of the Company’s shareholders, to approve an amendment to the Company’s articles of incorporation to increase the Company’s number of authorized shares of common stock to 75,000,000,000. On April 18, 2012, MedeFile Internatonal, Inc. (the “Company”) entered into a securities purchase agreement (the “Purchase Agreement”) with accredited investors (the “Investors”) pursuant to which, on April 18, 2012, the Company sold 5,000,000,000 shares of common stock for an aggregate purchase price of $500,000, and the Company issued four-year warrants to purchase 5,000,000,000 shares of common stock to the Investors with an exercise price of $0.0001. The Investors were purchasers under the Company’s securities purchase agreements entered into in July 2011. On April 23, 2012, the Company issued an aggregate of 39,900,663,786 shares of common stock to certain shareholders of the Company, in accordance with anti-dilution rights held by such shareholders, including 26,917,968,750 shares to Lyle Hauser, 8,160,000,000 shares to Kevin Hauser, and 4,822,695,036 shares to purchasers under securities purchase agreements entered into by the Company in July 2011. Lyle Hauser is the Company’s largest shareholder and the brother of Kevin Hauser, the Company’s chief executive officer. 15 Table of Contents Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS It should be noted that this Management’s Discussion and Analysis of Financial Condition and Results of Operations may contain "forward-looking statements." The terms "believe," "anticipate," "intend," "goal," "expect," and similar expressions may identify forward-looking statements. These forward-looking statements represent the Company's current expectations or beliefs concerning future events. The matters covered by these statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those set forth in the forward-looking statements, including the Company's dependence on product introduction and customer acceptance of new products, the impact of competition and price erosion, as well as other risks and uncertainties. The foregoing list should not be construed as exhaustive, and the Company disclaims any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements, or to reflect the occurrence of anticipated or unanticipated events. In light of the significant uncertainties inherent in the forward-looking information included herein, the inclusion of such information should not be regarded as a representation that the strategy, objectives or other plans of the Company will be achieved. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We undertake no duty to update this information. More information about potential factors that could affect our business and financial results is included in the section entitled "Risk Factors" of our Annual Report on Form 10-K for the year ended December 31, 2011 filed with the Securities and Exchange Commission on April 16, 2012. The following discussion should be read in conjunction with our consolidated financial statements provided in this quarterly report on Form 10-Q. OVERVIEW Organizational History On November 1, 2005, Bio-Solutions International, Inc. ("Bio-Solutions") entered into an Agreement and Plan of Merger (the "Agreement") with OmniMed Acquisition Corp., (the "Acquirer), a Nevada corporation and a wholly owned subsidiary of Bio-Solutions, OmniMed International, Inc., a Nevada corporation ("OmniMed"), and the shareholders of OmniMed (the "OmniMed Shareholders"). Pursuant to the Agreement, Bio-Solutions acquired all of the outstanding equity stock of OmniMed from the OmniMed Shareholders. As consideration for the acquisition of OmniMed, Bio-Solutions agreed to issue 9,894,900 shares of Bio-Solutions' common stock to the OmniMed Shareholders. These issuances were deemed to be exempt under rule 506 of Regulation D and Section 4(2) of the Securities Act of 1933, as amended since, among other things, the transaction did not involve a public offering, the investors were accredited investors and/or qualified institutional buyers, the investors had access to information about the company and their investment, the investors took the securities for investment and not resale, and the Company took appropriate measures to restrict the transfer of the securities. As a result of the Agreement, the OmniMed Shareholders assumed control of Bio-Solutions. Effective November 21, 2005, Bio-Solutions changed its name to OmniMed International, Inc.Effective January 17, 2006, OmniMed changed its name to MedeFile International, Inc. ("MedeFile" or the "Company"). Overview of Business MedeFile International, Inc., through its MedeFile, Inc. subsidiary, has developed and globally markets a proprietary, patient-centric, Internet-enabled Personal Health Record (iPHR) system for gathering, digitizing, maintaining, accessing and sharing an individual’s actual medical records. Our goal is to revolutionize the medical industry by bringing patient-centric digital technology to the business of medicine. We intend to accomplish its objective by providing individuals with a simple and secure way to access their lifetime of actual medical records in an efficient and cost-effective manner. Our products and services are designed to provide healthcare providers with the ability to reference their patient's actual past medical records, thereby ensuring the most accurate treatment and services possible while simultaneously reducing redundant procedures. Interoperable with most electronic medical record systems utilized by physician practices, clinics, hospitals and other care providers, the highly secure, feature-rich MedeFile iPHR solution has been designed to gather all of its members’ actual medical records on behalf of each member, and create a single, comprehensive Electronic Health Record (EHR).The member can access his/her records 24-hours a day, seven days a week – or authorize a third party user – on any web-enabled device (PC, cell phone, PDA, e-reader, et al), as well as the portable MedeFile flash drive/keychain or branded UBS-bracelet. By subscribing to the MedeFile system, not only do members empower themselves to take control of their own health and well-being, they empower their healthcare providers to make sound and lifesaving decisions with the most accurate, up-to-date medical information available. In addition, with MedeFile, members enjoy the peace of mind that comes from knowing that their medical records are protected from fire, natural disaster, document misplacement or the closing of a medical or dental practice. 16 Table of Contents We believe we enjoy a number of direct, competitive advantages over others in the medical records marketplace: o We have developed products and services geared to the patient, while containing the depth and breadth of information required by treating physicians and medical personnel. o We do all the work of collecting and updating medical information on an ongoing basis; its dependence on the patient taking action is minimal – particularly when compared to patient action required to support competing solutions. o We provide a complete medical record. Other companies claim complete longitudinal records, but in reality only provide histories (usually completed by the member/patient), and are by no means complete or necessarily accurate records. o We provide a coherent mix of services and products that are intended to affect the quality of healthcare by enabling the patient to manage and access the information normally retained by doctors and other care providers. RESULTS OF OPERATIONS THREE-MONTHS ENDING MARCH 31, 2, 2011 Revenues Revenues for the quarter ended March 31, 2012 totaled $13,714 compared to revenues of $132,102 during the quarter ended March 31, 2011.The decrease in membership revenue is primarily related to a decrease in the amount of members and medicalrecord reimbursement revenue received from members. Medical record reimbursement revenue is a dollar for dollar reimbursement for charges from member’s doctors for sending updated medical records to MedeFile. The off-setting expense is charged to selling general and administrative expense.The Company has decreased its marketing and advertising efforts through a previously used telemarketing campaign.As a result, there has been a substantial decrease in memberships over the previous period.Revenues received from memberships are recognized through the period of the membership, and, therefore, revenue recognized represents a fraction of the membership in the quarter being reported. Selling, General and Administrative Expenses Selling, general and administrative expenses for the quarter ended March 31, 2012 totaled $239,774, a decrease of $139,346 or approximately 36.8% compared to selling, general and administrative expenses of $379,120 for the quarter ended March 31, 2011. The overall decrease in the total selling, general and administrative is primarily due to decreased costs associated with a previously used telemarketing campaign and business development expenses. Marketing Expense Marketing expense for the quarter ended March 31, 2012 totaled $0, compared to $129,854 for the quarter ending March 31, 2012.The decrease marketing expense was due to decreased use of lead generation for telemarketing efforts.The Company relied on one source for generation of leads through the Company’s telemarketing efforts. Depreciation Expense Depreciation expense totaled $2,352 for the quarter ended March 31, 2012, compared to depreciation expense of $2,600 during the quarter ended March 31, 2012. The decrease in depreciation was due to some assets being fully depreciated. Amortization Expense Amortization expense for the quarter ended March 31, 2012 totaled $5,245, compared to $5,245 for the quarter ended March 31, 2011.Amortization expense is the expensing of the website development through May 2013.Amortization began in the second quarter of 2010 and is expensed at $5,245 per quarter over a three-year period. Changes in Fair Market Value of Warrant Liability Change in fair market value of warrant liability for the three months ended March 31, 2012 totaled a loss of $42,351.The loss represents the increase in warrant liability associated with warrants issued and unexercised as of March, 31, 2012. Net Loss For the reasons stated above, our net loss for quarter ended March 31, 2012 was $276,074, or $0 per share, a decrease of $172,119, compared to a net loss of $448,193, or $0 per share, during the quarter ended March 31, 2011. 17 Table of Contents FINANCIAL CONDITION Liquidity and Capital Resources As of March 31, 2012, we had cash and cash equivalents of $30,344, inventory of $53,859, merchant services reserve of $64,320, and accounts receivable of $1,893.Net cash used in operating activities for the three months ended March 31, 2012 was approximately $167,829. Current liabilities of $361,469 consisted of $200,589 for accounts payable and accrued liabilities, deferred revenues of $6,894 and warrant liabilities of $153,987. We have a net negative working capital of $211,054. The accompanying financial statements have been prepared contemplating a continuation of the Company as a going concern. The Company has reported a net loss of $276,074 for the three months ended March 31, 2012 and $1,555,867 for the year ended December 31, 2011 and had an accumulated deficit of $17,994,496 as of March 31, 2012.The Company has a net negative working capital of $211,054 as of March 31, 2012. The Company currently estimates that it will require approximately $420,000 to continue its operations for the next twelve months.Additional investments are being sought, but we cannot guarantee that we will be able to obtain such investments. Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. However, the trading price of our common stock and the downturn in the U.S. stock and debt markets could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect significant amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing. Further, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. If additional financing is not available or is not available on acceptable terms, we will have to curtail our operations Off-Balance Sheet Arrangements We do not have any off balance sheet arrangements as of March 31, 2012 or as of the date of this report. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a Smaller Reporting Company as defined Rule 12b-2 of the Exchange Act and in item 10(f)(1) of Regulation S-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item 3. ITEM 4. CONTROLS AND PROCEDURES Disclosure Controls and Procedures Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act are recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports that we file under the Exchange Act is accumulated and communicated to our management, including our principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. As of the end of the period covered by this Quarterly Report, we conducted an evaluation, under the supervision and with the participation of our Chief Executive Officer (Principal Executive and Financial Officer); of our disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e) of the Exchange Act). Based upon this evaluation, our Chief Executive Officer (Principal Executive and Financial Officer) concluded that the Company’s disclosure controls and procedures are effective to ensure that information required to be disclosed by the Company in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and which also are effective in ensuring that information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is accumulated and communicated to the Company’s management, including the Company’s Chief Executive Officer (Principal Executive and Financial Officer), to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting During the quarter ended March 31, 2012, there has been no change in our internal control overfinancialreporting(as defined in Rule13a-15(f) and 15d-15(f) under the Exchange Act) ) that has materially affected,or is reasonably likely to materially affect, our internal control over financial reporting. 18 Table of Contents PART II - OTHER INFORMATION Item 1. Legal Proceedings From time to time, the Company may become involved in litigation relating to claims arising out of its operations in the normal course of business. We are not involved in any pending legal proceeding or litigation and, to the best of our knowledge, no governmental authority is contemplating any proceeding to which we are a party or to which any of our properties is subject, which would reasonably be likely to have a material adverse effect on the Company. Item 1A. Risk Factors As a Smaller Reporting Company as defined Rule 12b-2 of the Exchange Act and in item 10(f)(1) of Regulation S-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item . Item 2. Unregistered Sales of Equity Securities and Use of Proceeds On March 21, 2012, the Company issued 53,571,429 shares of common stock for investor relations services. In connection with the foregoing, the Company relied on the exemption from registration provided by Section 4(2) of the Securities Act of 1933, as amended, for transactions not involving a public offering. Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information None. Item 6. Exhibits Certification of Principal Executive Officer and Principal Financial Officer pursuant to Rule 13a-14 and Rule 15d-14(a), promulgated under the Securities and Exchange Act of 1934, as amended. Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. EX-101.INS XBRL INSTANCE DOCUMENT EX-101.SCH XBRL TAXONOMY EXTENSION SCHEMA DOCUMENT EX-101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE EX-101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE EX-101.LAB XBRL TAXONOMY EXTENSION LABELS LINKBASE EX-101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE 19 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEDEFILE INTERNATIONAL, INC. November 14, 2012 By: /s/KevinHauser Kevin Hauser President, Chief Executive Officer, Acting Chief Financial Officer and Director (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) 20
